Citation Nr: 1219044	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The issue of entitlement to service connection for depression, claimed as secondary to a service-connected disability, has been raised by the Veteran's representative in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from February 1980 to August 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which granted service connection for abscess/fistula on buttocks (hidradenitis suppurativa), and denied service connection for schizophrenia, paranoid type.  The Veteran appealed his assigned rating for hidradenitis suppurativa and appealed the denial of service connection for schizophrenia.  

The Veteran was scheduled for a July 2007 travel Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request was withdrawn.

This case was before the Board in March 2008 and in April 2011.  In an April 2011 decision and remand, the Board recharactereized the issues on appeal to include a claim of entitlement to a TDIU, which it found to be part and parcel of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board granted an initial 50 percent rating for hidradenitis suppurativa, denied service connection for schizophrenia, and remanded the claim for a TDIU for further development.  All development has been completed and the case is once again before the Board for review.  


FINDINGS OF FACT

1. The competent, credible and probative evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.

2.  The record does not present any unusual factors that might serve as a predicate for a finding of unemployability.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2011 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for a TDIU, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible; the letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of that letter, the RO has reconsidered the appellant's claim, most recently in the January 2012 Supplemental Statement of the Case. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure any timing defect).

VA and private treatment records, Social Security Administration (SSA) records, VA vocational rehabilitation file, lay statements, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in May 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the Veteran's medical history and the disabilities at issue; contains a discussion of the effects of the Veteran's service-connected disabilities on his occupational activities; and includes an adequate opinion with regard to employability along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B. Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

The Veteran is service connected for chronic hidradenitis suppurativa, rated 50 percent disabling; and degenerative joint disease of the right shoulder, status post injury, rated 20 percent disabling prior to July 20, 2006, and 30 percent disabling from July 20, 2006.  Prior to July 20, 2006, the Veteran was in receipt of a combined 60 percent evaluation, and from July 20, 2006, he was in receipt of a combined 70 percent evaluation.

Prior to July 20, 2006, the Veteran did not have a single service-connected disability ratable at 60 percent or more, or two or more separately rated disabilities with a combined rating to 70 percent or more; therefore, he did not meet the threshold requirements for a TDIU.  Because the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a) prior to July 20, 2006, his claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b)  (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extraschedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  For the reasons discussed below, the Board finds that a remand for referral for an extraschedular rating is not warranted in this case.

From July 20, 2006, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities warrant such a rating during this time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

The next step is to determine whether the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2011).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Based on the evidence of record, the Board finds that it is not factually ascertainable that the Veteran was unemployable due to his service-connected disabilities alone at any time during the course of this appeal.

The record shows that the Veteran was last employed full time in 2000.  The Veteran contends in a February 2012 statement that he is unemployable due to his service-connected skin condition and right shoulder arthritis.  He reported that his skin condition was ongoing and would affect him for the rest of his life.  He contends that his right shoulder disability is far worse than what was shown on VA examination, and reported that he needed surgery to the shoulder.  The Veteran contends that his disabilities necessitated continuous or intermittent hospitalization; resulted in total incapacity; and were subject to recurring, severe, frequent, or prolonged exacerbations.  

The evidence of record indicates that the Veteran is permanently disabled due to nonservice-connected psychiatric disabilities and that he is in receipt of SSA benefits for nonservice-connected psychiatric disabilities.  SSA records show that the Veteran was awarded SSA disability from May 2001 for a primary diagnosis of schizoaffective disorder, paranoid, and a secondary diagnosis of affective or mood disorders.  He was noted to have had five inpatient psychiatric hospitalizations from 1999 to 2002.  An October 2002 VA psychiatric treatment report shows that the Veteran's treating psychiatrist opined that the Veteran was totally and permanently disabled due to his psychiatric disorder.  VA treatment records show that the Veteran had inpatient hospitalizations in 2002, 2004, and 2005 for nonservice-connected psychiatric disabilities, to include schizoaffective disorder, depressed type, and polysubstance abuse.  The Veteran was hospitalized for three weeks in January 2005.  A July 2005 VA psychiatry note also reflects a significant history of hospitalizations for psychiatric disability.  The Veteran was living in a treatment facility for substance abuse at that time.  Private treatment records show that the Veteran had a thirteen-week partial hospitalization starting in December 2005 for his psychiatric disability. 

VA examinations show that the Veteran has reported that he is unemployed due to paranoid schizophrenia, or alternately, due to his service-connected skin and right shoulder disabilities.  A July 2005 VA examination report shows that the Veteran was unemployed.  He reported that he had not worked since 2000 because of diagnosed paranoid schizophrenia.  In a July 2005 addendum to the July 2005 VA examination shows that five percent of the Veteran's body was affected by his service-connected skin disability.  At that time, the Veteran reported that he was unemployed because he was unable to work due to the pain caused by his skin lesions and an inability to raise his arm to full range of motion.  A July 2006 VA examination shows that the Veteran reported that he had not worked since 2000 due to paranoid schizophrenia.  The VA examiner noted that the Veteran's skin condition did not involve exposed areas of the skin and he found that it did not affect his activities of daily living.  A March 2007 VA examination of the shoulder shows that the Veteran reported being incapacitated over the past 12 months, unable to work, complaining of shoulder pain.  The Veteran was diagnosed with moderate degenerative arthritis of the acromioclavicular joint, right shoulder.  A January 2010 VA skin examination shows that the Veteran reported being unemployed since 2000 because paranoia, and that his skin problem made him unable to stay employed because he failed to be able to show up for work enough, and because employers did not understand him.  The January 2010 VA examiner found that hidradenitis suppurativa resulted in moderate functional limitation.  

While the Veteran has had several surgical treatments involving incision and drainage of cysts related to service-connected hidradenitis suppurativa; the record reflects only one five-day hospitalization and one period of incapacitation with at-home treatment due to such in the past 10 years.  During a June 2005 RO hearing, the Veteran reported frequent treatment for his service-connected skin disabilities.  He reported that he would have to have his cysts lanced, dried, and packed.  He reported having his procedure done at least three times a month.  VA treatment records show that multiple punch biopsies were obtained in January 2005 for the evaluation of the Veteran's skin lesions.  Private treatment records show that the Veteran was hospitalized for five days in February 2006 for incision and drainage of a left perirectal access.  A November 2007 private treatment report shows that the Veteran had excision of hidradenitis bilateral axilla.  He was discharged home that same day with instructions to rest that day, and resume usual activity as tolerated.  The Veteran had had excision of a pilonidal cyst in May 2010.  Follow-up examinations dated in June 2010 note that the Veteran was having wound care with home-health with poor wound healing and poor pain control.  A June 2010 VA examination noted that the Veteran had a period of incapacitation for his skin surgery; however, the Board notes that the Veteran was assigned a 100 percent temporary total evaluation for this period of incapacitation.  Private treatment records dated in 2011 show that the Veteran was seen for incision and drainage of a gluteal abscess in January 2011; removal of a scrotal abscess in February 2011; and incision and drainage of a scrotal abscess in March 2011.  Although the Veteran was seen for post-operative follow-up visits; he did not have periods of incapacitation or hospitalizations associated with the 2011 surgeries. 

The Veteran was afforded a comprehensive VA examination in May 2011 in order to assess his occupational impairment due to service-connected disability.  The claims file was reviewed.  The Veteran's previous occupations included air conditioning maintenance and warehouse and industrial work.  The VA examiner stated, based on a review of the medical record, that the Veteran did not have any doctor-prescribed bed rest or incapacitation in the last 12 months.  He had surgery for incision and drainage of a scrotal cyst, but had no hospitalizations in the past 12 months and had no visits to the emergency room due to shoulder issues in the past 12 months.  The Veteran's past medical history included cocaine dependence, disorders of the bursae and tendons in the shoulder region, other unspecified alcohol dependence, schizoaffective disorder, hepatitis C, hidradenitis suppurativa, erectile disorder, depression, and benign hypertension.   With respect to hidradenitis suppurativa, the Veteran reported that presently, he had daily appearance of cysts.  The Veteran's symptoms included multiple cysts on the axillary, scrotal, perineum, and gluteus area.  The Veteran's treatment in the past 12 months included drainage of scrotal abscesses in February 2011 and March 2011.  With respect to the Veteran's right shoulder, he reported having a recent MRI done.  He was told that he had a torn rotator cuff and was waiting evaluation for possible surgery.  The Veteran reported that he was not able to lift his arm above his shoulder, and reported decreased range of motion due to pain.  His shoulder pain was aggravated by activity.  The Veteran reported using a sling when he had a lot of pain.  With respect to performing activities of daily living, the Veteran reported that he was unable to wash his back and needed assistance with his shirt.  

A physical examination was completed.  Multiple surgical scars were noted on the skin, with no tenderness to palpation and no adhesion.  No foul odor was noted.  The Veteran had 50 degrees forward flexion in the right arm and 80 degrees external rotation.  Reflex, motor, and sensory examinations were normal.  A right shoulder MRI performed on January 2011 revealed tendonitis of the supraspinatus tendon and a small amount of fluid within the subacromial bursa.  X-rays revealed degenerative changes of the acromioclavicular joint space.  The Veteran was diagnosed with chronic perianal hidradenitis suppurativa, stage II, moderate, with residual scarring, noted to result in moderate limitations; chronic pilonidal sinus with residual scar tissue causing no limitations; chronic dermatitis causing no limitations; right shoulder impingement syndrome with supraspinatus tendinopathy with minimal limitations; and degenerative acromioclavicular joint resulting in minimal limitations.  

The March 2011 VA examiner stated that hidradenitis suppurativa often had a significant negative impact on quality of life because the disease could be painful, unsightly, and malodorous.  Quality of life was most affected when hidradenitis suppurativa was severe, of prolonged duration, painful, and progressive.  He stated that with modern management, this disorder could be controlled, but it took serious work by all involved, the physician, the family, and especially the patient.  Patients with hidradenitis suppurativa were recommended to use antiperspirants, to avoid tight, synthetic clothing, and to avoid prolonged exposure to hot, humid environments.  The VA examiner stated that the lack of muscle atrophy in the Veteran's right arm contradicted the Veteran's statement of decreased range of motion and utility in the affected arm for an extended period of time.  Tendonitis was expected to resolve with proper treatment and rehabilitation.  The VA examiner stated that there was no objective evidence found to sustain a diagnosis of any impairment of the mind or body which was sufficient to render it impossible for the average person to follow a substantially gainful occupation.  The VA examiner opined that the Veteran was capable of sedentary to moderate duty employment based on his service-connected conditions alone or in combination.  

A February 2012 MRI revealed a rotator cuff tear in the right shoulder with impingement and acromioclavicular joint arthritis; possible treatment with a right shoulder arthroscopy was discussed with the Veteran. 

VA and private treatment records and SSA records show that the Veteran is totally disabled due to nonservice-connected psychiatric disabilities, to include paranoid schizophrenia, depression, and a history of polysubstance abuse.  During the course of this appeal, the Veteran has had a significant history of inpatient hospitalizations for his nonservice-connected psychiatric disabilities.  The Veteran has also had a history of surgeries for incision and drainage of cysts secondary to service-connected hidradenitis suppurativa.  The record indicates that the Veteran had four minor surgical procedures for hidradenitis suppurativa from 2005 to 2010, and three from January 2011 to March 2011.  The majority of these procedures did not require any periods of hospitalization, and did not result in any periods of incapacitation.  

Lay evidence has been provided by the Veteran in this case during the course of his VA examinations.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology and with respect to his work history.  He is competent to provide such statements.  The Veteran's symptomatology has been considered by VA examiners in evaluating the effect of his service-connected disabilities on occupational employment.  While the Veteran is competent to report on the severity of his disabilities, and any incapacitations due to such; the Board finds that the Veteran is not entirely credible in this regard.  While the Veteran reported during an RO hearing that he had three procedures a month to have his cysts lanced, dried and packed; the large volume of medical evidence of record indicates, instead, that the Veteran has had an average of one procedure a year, with three procedures noted recently in 2011.  There is no evidence of record which reflects three procedures occurring during any one month.  While the Veteran has reported, in conjunction with his claim, that he is disabled due to his service-connected skin disability and right shoulder disability; elsewhere, the Veteran clearly indicates that he stopped working due to nonservice-connected paranoid schizophrenia.  SSA records show that his unemployment coincided with multiple hospitalizations for his psychiatric disabilities.  The Veteran indicated during a March 2007 VA examination of the right shoulder that he was incapacitated over the past 12 months due to shoulder pain; however, there is no medical evidence of record to support such a contention and the March 2007 VA examination reflects only moderate degenerative arthritis at that time.  Therefore, while the Veteran may be competent to report his symptomatology, generally, due to his service-connected disabilities; he is not credible in assessing its severity, nor is he competent determine whether or not he is able to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.  Further, the Board finds that the Veteran is not credible in stating that his service-connected disabilities necessitated continuous or intermittent hospitalization or that they resulted in total incapacity.  The Veteran has not been hospitalized or incapacitated due to his service-connected right shoulder disability.  The Veteran was hospitalized for five days in 2006 for incision and drainage of an abscess, and he was noted to have poor wound healing in June 2010 due to removal of a pilodonial cyst in May 2010.  In light of the inconsistencies between the Veteran's statements and objective findings in the medical record, the Board will accord more probative weight to the objective medical evidence of record in this case. 

The Board finds that the May 2011 VA opinion provides the most probative evidence of record with respect to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The May 2011 VA examiner reviewed the Veteran's claims file, provided a discussion of his medical history and functional impairments as it relates to his service-connected disabilities, and examined the Veteran.  The VA examiner found that chronic perianal hidradenitis suppurativa was moderate in degree and resulted in moderate limitation to occupational functioning, and right shoulder impingement syndrome with supraspinatus tendinopathy and degenerative acromioclavicular joint disease resulted in minimal limitation to occupational functioning.  The VA examiner did note that hidradenitis suppurativa could have a significant negative impact on quality of life if severe; however, he also noted that the disorder could be controlled with modern management.  The VA examiner found that the lack of muscle atrophy in the Veteran's right arm contradicted his statement of decreased range of motion and utility for an extended period of time.  The VA examiner ultimately found that the Veteran was capable of sedentary to moderate duty employment based on his service-connected conditions alone or in combination.  The examiner provided reasons and bases for his opinion based on the Veteran's presentation and examination as noted above.  The Board finds that the May 2011 VA opinion is probative, and that it shows that the Veteran would be capable of performing sedentary or moderate duty employment, based on the limitations imposed by his service-connected disabilities alone.  

In light of the foregoing, the Board finds that it is not factually ascertainable that the Veteran is unable to obtain and maintain gainful employment due to his service-connected disabilities alone at any time during the course of this appeal, and the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  

Overall, the evidence of record does not indicate that the Veteran's service-connected disabilities, even when considered together, are of such a severity that they would render the Veteran unemployable.  Instead, the evidence shows that the Veteran has significant nonservice-connected psychiatric disabilities, to include paranoid schizophrenia, depression, and a history of polysubstance abuse with a history of multiple inpatient hospitalizations, which have a significant impact on the Veteran's ability to perform occupational activities.   No persuasive medical evidence is of record to the effect that he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  

The Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  Although the Board does not dispute the Veteran experiences some impairment due to his service-connected disabilities, this appears to be adequately reflected by the current combined schedular rating of 70 percent. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his condition would render him individually unable to follow any substantially gainful occupation.  While the Veteran has been treated surgically, with the incision and drainage of cysts associated with his service-connected hidradenitis suppurativa, he required only one inpatient hospitalization for such in 2006, for five days.  The Board finds that the Veteran's period of incapacity post-surgery from May 2010 to June 2010 was adequately compensated by a temporary total evaluation during that time period.  The Board notes that factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned to the Veteran, and therefore, the Board finds that the Veteran's treatment for hidradenitis suppurativa is contemplated by his 50 percent assigned rating.  As the Board has discussed above, the preponderance of the evidence does not show that the Veteran has frequent periods of hospitalization due to his service-connected disabilities to warrant referral for extraschedular consideration.  

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to a TDIU is denied.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


